  Case 3:20-cv-00615 Document 1-2 Filed 09/17/20 Page 1 of 8 PageID #: 5

                                                                        Service of Process
                                                                        Transmittal
                                                                        09/14/2020
                                                                        CT Log Number 538237811
TO:      Sharon Moore
         Bob Evans Restaurants, LLC
         8111 Smiths Mill Rd
         New Albany, OH 43054-1183

RE:      Process Served in West Virginia

FOR:     Bob Evans Restaurants, LLC (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                  Bill Baumgarder and Julie Baumgarder, Pltfs. vs. Bob Evans Restaurants, LLC., etc.,
                                  Dfts.
DOCUMENT(S) SERVED:               -
COURT/AGENCY:                     None Specified
                                  Case # 20C280
NATURE OF ACTION:                 Personal Injury - Failure to Maintain Premises in a Safe Condition
ON WHOM PROCESS WAS SERVED:       C T Corporation System, Charleston, WV
DATE AND HOUR OF SERVICE:         By Certified Mail on 09/14/2020 postmarked on 09/09/2020
JURISDICTION SERVED :             West Virginia
APPEARANCE OR ANSWER DUE:         None Specified
ATTORNEY(S) / SENDER(S):          None Specified
ACTION ITEMS:                     CT has retained the current log, Retain Date: 09/14/2020, Expected Purge Date:
                                  09/19/2020

                                  Image SOP

                                  Email Notification, Sharon Moore sharon.moore@bobevans.com

                                  Email Notification, Jim Roberts jim_roberts@bobevans.com

SIGNED:                           C T Corporation System
ADDRESS:                          208 South LaSalle Street
                                  Suite 814
                                  Chicago, IL 60604
For Questions:                    866-331-2303
                                  CentralTeam1@wolterskluwer.com




                                                                        Page 1 of 1 / JG
                                                                        Information displayed on this transmittal is for CT
                                                                        Corporation's record keeping purposes only and is provided to
                                                                        the recipient for quick reference. This information does not
                                                                        constitute a legal opinion as to the nature of action, the
                                                                        amount of damages, the answer date, or any information
                                                                        contained in the documents themselves. Recipient is
                                                                        responsible for interpreting said documents and for taking
                                                                        appropriate action. Signatures on certified mail receipts
                                                                        confirm receipt of package only, not contents.
                                                                                       •A
                                 CERTIFIED
        Case 3:20-cv-00615 Document           MAIL
                                    1-2 Filed 09/17/20 Page 2 of 8 PageID #: 6 UafdSTAG^^PITNEY BOWES
                                                                                                #
r                                                         \                    \ K
                                                                               I I"’”®'’ $006.45®
                                                                                                                     •n




                                                                               ’ 0000336734 SEP. 09. 2020.

                                                                    *:■




                                     *•       ^r^ >
                                                                                                                 I
                                                                                                                 i

                                                                                                                 «



                                                                                                             t


                                                                                                             \ •
                                                                                                             ;


                                                                                                             t




    4




                                                                                                         4




                                                                                                 ►
                                                                                                         1




                                                                                                         7




                                                                                   :
              Case 3:20-cv-00615 Document 1-2 Filed 09/17/20 Page 3 of 8 PageID #: 7

Office of the Secretary of State
Building 1 Suite 157-K
1900 Kanawha Blvd E.
Charieston. WV 25305

                     USPS CERTIFIED MAIL”


                                                                                                 Mac Warner
                                                                                                Secretary of state
                                                                                               State of West Virginia
                                                                                             Phone: 304-558-6000
                  9214 83011251 3410 0002 7641 32
                                                                                                      886-767-8683
                                                                                                   Visit us online:
BOB EVANS RESTAURANTS. LLC
                                                                                                   www.wvsos.com
C. T. Corporation System
1627 QUARRIER ST.
CHARLESTON. WV 25311




    Control Number: 262763                                                    Agent: C. T. Corporation System
             Defendant: BOB EVANS RESTAURANTS. LLC                          County: Cabell
                        1627 QUARRIER ST.
                        CHARLESTON. WV 25311 US                         Civil Action: 20-C-280
                                                                  Certified Number: 92148901125134100002764132
                                                                       Service Date: 9/8/2020

I am enclosing:

       1 summons and complaint

which was served on the Secretary at the State Capitol as your statutory attomey-in-fact. According to law. I have accepted
service of process in your name and on your behalL

Please note that this office has no connection whatsoever with the enclosed documents other than to accept service of
process in your name and on your behalf as your attomey-in-fact. Please address any questions about this document
directly to the court or the plaintiff's affornsy, shown in the enclosed paper, not to the Secretary of State's office.




Sincerely.




Mac Warner
Secretary of State
      Case 3:20-cv-00615 Document 1-2 Filed 09/17/20 Page 4 of 8 PageID #: 8




          IN THE CIRCUIT COURT OF CABELL COUNTY, WEST VIRGINIA

BU-L BAUMGARDNER and
JULIE BAUMGARDNER,

                      Plaintiffs,

V.                                                   CrVIL ACTION NO.
                                                     JUDGE te/GREGORY L'HdWAWDHWr
BOB EVANS RESTAURANT,                                                       .v-*'   • ^             *


LLC, d/b/a Bob Evans Restaurant,                                                                                1
121 Kinetic Drive, Huntington, WV,
                                                                                    ffo                         "So
                                                                                     O:-'■              %
                      Defendant.                                                     -r.~:
                                                                                                        1
                                                                                      r*"'—CO
                                                                                      —» ... .
                                        SUMMONS                                                         •^3 S3
TO:    Bob Evans Restaurant, LLC                                                          t7)

       do CT Corporation System                                                           3>
                                                                                                            S
       1627 Quarrier Street
       Charleston, WV 25311

       IN THE NAME OF THE STATE OF WEST VIRGINIA, you are hereby summoned and

required to serve upon R. Matthew Vital, Esquire, Plaintiffs Attorney, whose address is Vital

& Vital, L.C., 536 Fifth Avenue, Huntington, WV 25701, an Answer, including any related

counter-claim you may have, to the Complaint filed against you in the above-styled action, a true

copy of which is herewith delivered to you. You are required to serve your answer within thirty

(30) days after service of this Summons upon you, exclusive of the day of service. If you fail to

do so, judgment by default will be taken against you for the relief demanded in the Complaint

and you will be thereafter barred from asserting in another action any .claim you may have which

must be asserted by counterclaim in the above-styled civil action.

       Dated this   M     day of



                                                     C\e±o^m
                                                                         mm                     s
                                                                                                        ■m
         Case 3:20-cv-00615 Document 1-2 Filed 09/17/20 Page 5 of 8 PageID #: 9                           1
■




                                                                           FILED

                  IN THE CIRCUIT COURT OF CABELL COUI^jJ^^ y;fI^II^A

    BILL BAUMGARDNER and
    JULIE BAUMGARDNER,

                            Plaintiffs,

    V.                                                      CIVIL ACTION NO.
                                                            JUDGE Isl GREGORY LrHQWARrt;;ffi,
    BOB EVANS RESTAURANT,
    LLC, d/b/a Bob Evans Restaurant,
    121 Kinetic Drive, Huntington, WV,

                            Defendant.


                                                COMPLAINT

             Come now the Plaintiffs’, Bill Baumgardner and Julie Baumgardner, by counsel, R.

    Matthew Vital and Vital & Vital, L.C., and bring forth this Complaint against the Defendant,

    Bob Evans Restaurant, LLC (herein referred to as “Bob Evans”), in the following manner:

                                                  PARTIES

                     This is an action for damages in excess of the basic jurisdictional limits of this

    Court.

             2.      At all times hereinafter mentioned and at the time of the incident complained of,

    the Plaintiff, Bill Baumgardner, was a resident-of Carter County in the Commonwealth of

    Kentucky.

             3.      At all times hereinafter mentioned and at the time of the incident complained of,

    the Plaintiff, Julie Baumgardner, was a resident of Carter County in the Commonwealth of

    Kentucky.
            Case 3:20-cv-00615 Document 1-2 Filed 09/17/20 Page 6 of 8 PageID #: 10                         >
*/




              4.      At all limes hereinafter mentioned and at the time of the incident complained of,

       the Defendant, Bob Evans Restaurant, LLC, was an Ohio corporation doing business as Bob

     . Evans Restaurant, 121 Kinetic Drive, Huntington, Cabell County, in the State of West Virginia.

                                         FACTUAL BACKGROUND

              5.      On or about July 12, 2019, the Plaintiffs, Bill Baumgardner and Julie

       Baumgardner, went onto the Defendant's premises to cat when the Plaintiff, Bill Bumgardner,

       was caused to slip and fall as a result of a dangerous and hazardous condition then and there

       present upon said premises, to-wit: slippery substance on the floor of said premises, with no

       measures taken by the Defendant to warn of such condition of which the Defendant had

       knowledge, or should had knowledge with the exercise of reasonable care.

              6.      As a direct and proximate result of the negligence of the Defendant, Bob Evans,

       the Plaintiff, Bill Baumgardner, sustained severe and permanent injuries as a result of the fall.

                                           NEGLIGENCE CLAIM

               7.     Plaintiffs restate the allegations contained above as if fully restated herein.

               8.     The Defendant, Bob Evans, knew, or in the exercise of reasonable care should

       have known, of the unreasonably dangerous condition of its premises, or Defendant created the

       unreasonable dangerous condition cither through the acts of its employees, in its negligent

       maintenance of equipment, or in its negligent method of operation, and Defendant should have

       corrected the unreasonably dangerous condition or warned Plaintiffs of its existence.

               9.     As a direct and proximate result of the Defendant’s breach of its duties. Plaintiff

       Bill Baumgardner suffered permanent bodily injury, and resulting pain and suffering, disability,

       disfigurement, mental anguish, loss of capacity for the enjoyment of life, expense of
         Case 3:20-cv-00615 Document 1-2 Filed 09/17/20 Page 7 of 8 PageID #: 11                          'V*.
7




    hospitalization, medical and nursing care, treatment, and loss of earnings and/or ability to earn

    money. As the injuries are permanent. Plaintiff will continue to suffere losses in the future.

             10.    Plaintiff suffered damages and continued to suffer damages, as a result of

    Defendant’s negligence in an amount in excess of the minimum dollar amount necessary to

    establish the jurisdiction of this Court.

                                    LOSS OF CONSORTIUM CLAIM

             11.    Plaintiffs restate the allegations contained above as if fully restated herein.

             12.    By reason of the severe and permanent injuries suffered by her spouse, Plaintiff

    Bill Baumgardner, as a result of the Defendant’s negligence. Plaintiff Julie Baumgardner has

    suffered the loss of services, assistance, aid, society, companionship, and conjugal relationship

    which were and are of great value to Plaintiff.

             13.   The Plaintiff, Julie Baumgardner’s damages for loss of consortium, are in an

    amount in excess of the minimum dollar amount necessary to establish the jurisdiction of this

    Court.

             WHEREFORE, the Plaintiffs, Bill Baumgardner and Julie Baumgardner, demand

    judgment against the Defendant, Bob Evans, in an amount to be determind exceeding the

    jurisdictional minimum of this Court sufficient to compensate Plaintiffs for their damages herein.

    including, but not limited to those damages listed below:

             I.     As a direct and proximate result of the Defendant’s negligence, the Plaintiff, Bill

                    Baumgardner, was damages as follows: medical expenses, future medical

                    expenses, past and future pain and suffering, both mental and physical, loss of

                    income, impairment of his ability both temporary and permanent to earn mone;
        Case 3:20-cv-00615 Document 1-2 Filed 09/17/20 Page 8 of 8 PageID #: /12
t



          2.     As a direct and proximate result of the Defendant’s negligence, Plaintiff, Julie

                 Baumgardner, was damages as follows: the loss of services, assistance, aid.

                 society, companionship, and conjugal relationship.

          3.     Plaintiffs are also entitled to their costs, a reasonable attorney’s fee, trial by Jury,

                 and all other relief to which the Plaintiffs may be entitled in law or in equity.

                                                                  BILL BAUMGARDNER and
                                                                  JULIE BAUMGARDNER,

                                                                  By Counsel,



    R. Matthew Vital, Esquire (WV Bar #7246)
    VITAL & VITAL, L.C.
    536 Fifth Avenue
    Huntington, WV 25701
    (304) 525-0320
    Counselfor Plaintiffs
